Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION 
2.	The action is responsive to the communications filed on 1/25/2022. Claims 1-20 are pending in the case. Claims 1, 5 are amended. New Claims 15-20 are added. Claims 1, 6, 11, 12, 13, 14 are independent claims. Claims 1-20 are rejected. 

Summary of claims

3.	Claims 1-20 are pending, 
	Claims 1, 5 are amended,
	Claims 15-20 are newly added,
	Claims 1, 6, 11, 12, 13, 14 are independent claims,
Claims 1-20 are rejected.

Response to Arguments
4.	Applicant stated the obviousness-type double patenting are noted and will be dealt with at such time as no further impediments remain to patentability. Examiner maintains the double patenting rejection.
	Applicant did not response nor make appropriate correction to claim 12.  Examiner maintains claim objection to claim 12.
Examiner respectfully withdraws 112 (pre-AIA ) second paragraph rejections on claims 1-9 and 11-14. However, since Applicant did not response nor make appropriate 
Regarding to 103 rejections, Applicant’s arguments, see Remarks pages 2-6, filed 1/25/2022, have been fully considered but found not persuasive.
Regarding to claim 1, Applicant argued on pages 2-3 that Chang discusses searching electronically stored EPGs but does not tie display of the EPG to the voice command. Examiner respectfully disagrees.
In response, Chang clearly discloses in an example, when a user is currently watching channel 24, and speaks a user voice command of “MBC”, which is a broadcaster name, into the input unit, the keyword extracting unit extracts “MBC” as a keyword from the user voice command, the search unit searches the extracted keyword “MBC” from the broadcast cannel schedule information of EPG data, and if “MBG” is found in the EPG data, the generating unit generates a control signal to change the currently-airing broadcast channel (e.g., channel 24) to the channel for MBC, for example, the generating unit may determine from the EPG that MBC is broadcast on channel 11, then the currently-airing channel 24 is changed to channel 11 according to the user voice comment ([0058]-[0060]). Further, as depicted in Fig. 2B, if “MBC” is spoken into the mobile device, the broadcast programs provided by MBC, such as “MBC news”, “Saturday night movie”, or “Entertainment tonight” may be displayed (Fig. 2B and [0069]).  Accordingly, the content displayed in the EPG is corresponding to the received voice command.
Applicant argued on page 3 that Chang did not discusses more than one input device so the person having ordinary skill in the art implementing Change would thus 
In response, Chang clearly discloses the mobile device communicates with the external device and generates a control signal to control the external device, and the mobile device may communicate with a plurality of external devices ([0024]).  That is, the external device in Chang may be one or more connected device, so the input source may be one or more, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Chang using the teachings of Haga to include automatically configuring input source based on the received voice input. The motivation is to provide Chang’s device with enhanced capabilities of switching the input source for inputting video signal.
Regarding to claims 4 and 9, Applicant argued Chang and Haga did not teach a processor configured with instructions to match the voice command with an input source task. Examiner respectfully disagrees.
In response, Chang discloses performing a task such as “switch channel” according to a voice command “switch to MBC channel” ([0058]), and Chang discloses a control signal to change a broadcast channel, a control signal to play back previously store broadcast program ([0036]), and a control signal to record a program a control signal to change channels of the external device, or a control signal to play back the previously stored broadcast program on the external device, the communicating unit may receive EPG data transmitted from the broadcasting station or the external device ([0040]), that is, an external device task may be performed according to user voice command.

Regarding to claims 2 and 7, Applicant argued on pages 5-6 that Chang, Haga and Houser did not teach “responsive to the same channel name being repeated plural times, cause the AVDD to tune to successive channels correlated to the channel name.”  Examiner respectfully disagrees.
In response, Houser discloses that if “Goto Channel Sixteen” is repeated twice in a subscription television system in which channel sixteen is not a valid channel, subscriber terminal unit may assume that a misrecognition occurred the first time and that the user actually wants to turn to a similar-sounding channel, probably channel 60, if a user has frequently spoken a specific command, the more commonly spoken command may be implemented (Column 19, Lines 37-51), in Houser’s embodiment, in response to “Go to Channel Sixteen” is repeated plural times, and channel 16 is not a valid channel, the system may change to a probably channel 60, or a more commonly spoken command.  Examiner notes that “a successive channel” may be an alteration to a probably channel or a more commonly spoken command. 

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	Claims 1, 6, 11, 12, 13, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 18, 18, 18 and 10 of U.S. Patent No. 8972267, Claims 2-5, 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5 and 14-16 of U.S. Patent No. 8972267. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in instant application are broader than claims in patent 8972267.  Independent claim 1 of patent 8972267 recites features of "… enable voice command control of the AVDD … configure an electronic program guide (EPG) to present on the display metadata associated with the channel name … and responsive to a determination that the voice command does not match a channel name, determine whether the voice command indicates an input device … ” among other features which do not appear in independent claim 1 in instant application.  Please note independent claim 1 of Patent 8972267 cites a determination that the voice command indicates an input device, and the input device configured for communicating video content to the AVDD, which is same as features cited in instant application, read as, “responsive to the voice command indicating an input device configured for communicating video content to the AVDD, configure the AVDD to present video from the input device. Based on similar analysis, independent Claim 6 is “a device” claim and cites similar limitations as claim 10 in patent 8972267, and independent Claims 11, 12 and 13 are “method” claim and cites similar limitations as claim 18 in patent 8972267, and independent Claim 14 is “a device” claim and cites similar limitations as claim 10 in patent 8972267.  The features of the instant claims 2-5 and 2-10 do not appear to contain additional limitations over the claims 2-5 and 14-16 of patent 8972267 that would patentably differentiate the three claim sets in a non-obvious way. See more analysis details below:
Instant Application 1728786
Patent 8972267




receive at least one voice command; 


responsive to the voice command matching a channel name of a channel, present on the display metadata associated with the channel name;










to configure the processor to: enable voice command control of the AVDD;  
receive a voice command from a person;  determine whether the voice command 
matches a channel name;  
responsive to determining that the voice command matches a channel name;  configure an electronic program guide (EPG) to present on the display metadata associated with the channel name, or tune the AVDD to the channel number correlated to the channel name;  and responsive to a determination that the voice command does not match a channel name, determine whether the voice command indicates an input device, the input device configured for 
configure the AVDD to present video from the input device.

receive at least one voice command; 

responsive to the voice command matching a channel name of a channel, present on the display metadata associated with the channel name, or tune the AVDD to the channel;







and responsive to the voice command indicating at least one device task, configure the AVDD to present video from an input device correlated to performing the device task.

storage medium with instructions executable by at least one processor to 
configure the processor to: 
receive a voice command from a person; 
determine if the voice command matches a channel name;  responsive to determining that the voice command matches a channel name, determine if the channel name correlates to at least a first channel number and a second channel number;  
responsive to determining that the channel name correlates to at least the 

first and second channel numbers;  
and responsive to a determination that the voice command does not match a channel name, determine if the voice command indicates an input device, the input device configured for communicating with the AVDD, and responsive to a determination that the voice command indicates an input device communicating with the AVDD, automatically configure the AVDD to 
present video from the input device indicated by the voice command.









converting the voice command using speech recognition software to a 
computer-understandable voice command;  determining if the 
computer-understandable voice command matches a channel name;  
name, tuning an audio video display device (AVDD) to a channel number 
corresponding to the channel name, and responsive to determining that the voice 
command does not match a channel name, determining whether the voice command matches an input device, and responsive to a determination that the voice command indicates an input device the method automatically configures the AVDD to present video from the input device.









and responsive to the voice command indicating an input device configured for communicating video content to the AVDD, configuring the AVDD to present video from the input device.

converting the voice command using speech recognition software to a 
computer-understandable voice command;  determining if the 
computer-understandable voice command matches a channel name;  
name, tuning an audio video display device (AVDD) to a channel number 
corresponding to the channel name, 
and responsive to determining that the voice command does not match a channel name, determining whether the voice command matches an input device, and responsive to a determination that the voice command indicates an input device the method automatically configures the AVDD to present video from the input device.









and responsive to the voice command indicating at least one device task, configuring the AVDD to present video from an input device correlated to performing the device task.

converting the voice command using speech recognition software to a 
computer-understandable voice command;  determining if the 
computer-understandable voice command matches a channel name;  
name, tuning an audio video display device (AVDD) to a channel number 
corresponding to the channel name, 
and responsive to determining that the voice command does not match a channel name, determining whether the voice command matches an input device, and responsive to a determination that the voice command indicates an input device the method automatically configures the AVDD to present video from the input device.

receive at least one voice command; (1) determine whether the voice command 





and (2) determine whether the voice command matches an input name associated with an input in which the input is configured for communicating video content to the AVDD, and responsive to the voice command indicating the input, configure the AVDD to present video from the input.

storage medium with instructions executable by at least one processor to 
configure the processor to: 

receive a voice command from a person;  determine if the voice command matches 
responsive to determining that the channel name correlates to at least the 
first and second channel numbers, tune to a predetermined preferred one of the 
first and second channel numbers;  
and responsive to a determination that the voice command does not match a channel name, determine if the voice command indicates an input device, the input device configured for communicating with the AVDD, and responsive to a determination that the voice command indicates an 
input device communicating with the AVDD, automatically configure the AVDD to present video from the input device indicated by the voice command.

					
					Claim objections
6.	Claim 12 is objected to because of the following informalities:  claim 12 is identical to claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Claim 10 cites “a first channel number” and “second channel number,” however, claim 7 cites “channel names” without citing “first channel number and second channel number.” It is not clear if or not the first channel number and the second channel number in claim 10 are corresponding to “channel names” in claim 7.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 3, 4, 6, 8, 9, 11-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woo-Yong Chang et al (US Publication 20110119715 A1, hereinafter Chang), and in view of Tsugihiko Haga et al (US Publication 20090262001 A1, hereinafter Haga)

As for independent claim 1, Chang discloses: 1. An audio video display device (AVDD) ([0024], the control system includes a mobile device and an external device, comprising: at least one processor configured to communicate with at least one video display, the processor being programmed with instructions to: receive at least one voice command (Fig. 5, S520, receive user voice to change channel); responsive to the voice command matching a channel name of a channel, present on the display metadata associated with the channel name ([0026], the EPG data includes various schedule or other related information about broadcast program, including program titles, broadcaster names, channel numbers, summaries of programs, broadcast program reservation numbers; [0058]-[0060], when a user is currently watching channel 24, and speaks a user voice command of “MBC”, which is a broadcaster name, into the input unit, if “MBC” is found in the EPG data, the generating unit generates a control signal to change the currently-airing broadcast cannel to the channel for MBC; Fig. 5, S530, extract keyword from received user voice; S540 broadcast information related to extracted keyword searched from EPG); 
Chang discloses a mobile device is used as a remote control to receive user voice command and present video based on user command but does not clearly disclose receiving the voice command indicating an input device, in an analogous art of remote control system using voice input, Haga clearly discloses: and responsive to the voice command indicating an input device configured for communicating video content to the AVDD, configure the AVDD to present video from the input device ([0072], [0088], [0094], when the control command associated with the voice command is a mode changing command such as “TV_MODE” or “DVD_PLAY-MODE”, processing that outputs such command, “TV_MODE” is associated with an operation that outputs a device control command to a television set to switch the input source for inputting a .Chang and Haga are in analogous art because they are in the same field of   
endeavor, remote control system using voice input. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Chang using the teachings of Haga to include automatically configuring input source based on the received voice input. The motivation is to provide Chang’s device with enhanced capabilities of switching the input source for inputting video signal.

As for claim 3, Chang-Haga discloses: wherein the processor is configured with instructions to match the voice command with an input source name (Haga: [0072], [0088], [0094], when the control command associated with the voice command is a mode changing command such as “TV_MODE” or “DVD_PLAY-MODE”, processing that outputs such command, “TV_MODE” is associated with an operation that outputs a device control command to a television set to switch the input source for inputting a video signal to the tuner of the television set, “DVD_MODE” is associated with an operation that outputs a device control command to a television set to switch the input source for inputting a video signal to a DVD recorder) . As for claim 4, Chang-Haga discloses: wherein the processor is configured with instructions to match the voice command with an input source task (Chang: . 
As for independent claim 6, Chang discloses: An audio video display device (AVDD) ([0024], the control system includes a mobile device and an external device, such as a TV) comprising: at least one processor configured to communicate with at least one video display, the processor being programmed with instructions to: receive at least one voice command (Fig. 5, S520, receive user voice to change channel); responsive to the voice command matching a channel name of a channel, present on the display metadata associated with the channel name, or tune the AVDD to the channel ([0026], the EPG data includes various schedule or other related ; 
Chang discloses a mobile device is used as a remote control to receive user voice command and present video based on user command but does not clearly disclose receiving the voice command indicating an input device, in an analogous art of remote control system using voice input, Haga clearly discloses: and responsive to the voice command indicating at least one device task, configure the AVDD to present video from an input device correlated to performing the device task ([0072], [0088], [0094], when the control command associated with the voice command is a mode changing command such as “TV_MODE” or “DVD_PLAY-MODE”, processing that outputs such command, “TV_MODE” is associated with an operation that outputs a device control command to a television set to switch the input source for inputting a video signal to the tuner of the television set, “DVD_MODE” is associated with an operation that outputs a device control command to a television set to switch the input source for inputting a video signal to a DVD recorder).Chang and Haga are in analogous art because they are in the same field of   


As per Claim 8, it recites features that are substantially same as those features claimed by Claim 3 thus the rationales for rejecting Claim 3 are incorporated herein.

As per Claim 9, it recites features that are substantially same as those features claimed by Claim 4 thus the rationales for rejecting Claim 4 are incorporated herein.

As per Claim 11, it recites features that are substantially same as those features claimed by Claim 1 thus the rationales for rejecting Claim 1 are incorporated herein.

As per Claim 12, it recites features that are substantially same as those features claimed by Claim 1 thus the rationales for rejecting Claim 1 are incorporated herein.

As per Claim 13, it recites features that are substantially same as those features claimed by Claim 1 thus the rationales for rejecting Claim 1 are incorporated herein.



As for claim 15, Chang-Haga discloses: wherein the instructions further enable the at least one voice command (Chang: [0058]-[0060], when a user is currently watching channel 24, and speaks a user voice command of “MBC”, which is a broadcaster name, into the input unit, if “MBC” is found in the EPG data, the generating unit generates a control signal to change the currently-airing broadcast cannel to the channel for MBC).

As for claim 16, Chang-Haga discloses: wherein when the instructions trigger a display of first graphics user interface (GUI) which is configured to include content panel and a current video panel (Chang: Fig. 2B, displaying GUI including content panel in the bottom half and a current video panel at upper-right corner).

9.	Claims 2, 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang and Haga as applied on claims 1 and 6, and further in view of Peter Houser et al (US Patent 5774859).

As for claim 2, Chang and Haga do not disclose cause the AVDD to tune to successive channels correlated to the channel name when the same channel name being repeated plural times, in another analogous art of remote control system using voice input, Houser discloses: The AVDD of claim 1, wherein the processor is configured with instructions to, responsive to the same channel name being repeated plural times, cause the AVDD to tune to successive channels correlated to the channel name (Column 19, Lines 37-51, if “Goto Channel Sixteen” is repeated twice in a subscription television system in which channel sixteen is not a valid channel, subscriber terminal unit may assume that a misrecognition occurred the first time and that the user actually wants to turn to a similar-sounding channel, probably channel 60, if a user has frequently spoken a specific command, the more commonly spoken command may be implemented; Examiner notes that the successive channel may be an alternation to the probably channel or the more commonly spoken command). Chang and Houser are in analogous art because they are in the same field of   
endeavor, remote control system using voice input. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Chang using the teachings of Houser to include tuning to the channel associated with the more commonly spoken command when the same channel name being repeated twice. This would provide Chang’s device with enhanced capabilities of using recognition algorithm in recognizing user’s voice command and determining which channel is the one the user intends to change to.
As per Claim 7, it recites features that are substantially same as those features claimed by Claim 2 thus the rationales for rejecting Claim 2 are incorporated herein.

10.	Claims 5 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang and Haga and Houser as applied on claims 2 and 7, and 
As for claim 5, Houser discloses a channel associated with the more commonly spoken command would be selected over the less commonly spoken command (Column 19, Lines 37-51), but does not disclose a high-definition channel would be a preferred channel, Josephs discloses: wherein a first channel name is a predetermined preferred one of first and second channel names by virtue of being a high-definition channel ([0070], HD channel would be selected as the preferred channel). Chang and Josephs are in analogous art because they are in the same field of   
endeavor, remote control system. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Chang using the teachings of Josephs to include when there are more than one channels corresponding to user command, the high-definition channel would be chosen over the standard channel. This would provide Chang’s device with enhanced capabilities of automatically choosing a high-definition channel over a SD channel so user’s experience is improved.
As per Claim 10, it recites features that are substantially same as those features claimed by Claim 5 thus the rationales for rejecting Claim 5 are incorporated herein.

11.	Claims 17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang and Haga as applied on claim 14, and further in view of Changgi Lee (US Publication 20120120316 A1, hereinafter Lee).
 wherein the first GUI is arranged in an NxM grid, wherein N and M are integers equal to or greater than two (Fig. 25A, contents 2020, 2030, 2040, 2050 are arranged in a 2x2 grid), wherein the instructions when executed by the processor configure the processor to scroll the content panels responsive to the first scroll command and to not scroll the current video panel responsive to the first scroll command (Fig. 25A and [0225], currently playing video is displayed in display area 2010, the displayed video image 2010 may be separated from the card objects 2020, 2030, 2040, 2050 such that it is not affected by manipulations of the card objects, e.g., a scrolling operation).  
Chang and Lee are in analogous art because they are in the same field of   
endeavor, EPG content user interface and remote control system. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Chang using the teachings of Lee to include scrolling content panels in response to scrolling command and the window of currently viewing video is separated from the scrolling command. This would provide Chang’s device with enhanced capabilities of providing user with more flexibility to manage and view content in the user interface.

As for claim 20, Lee discloses: wherein the instructions further include a scroll command of the first GUI (Fig. 25A, scroll operation).
s 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang and Haga as applied on claim 14, and further in view of Korina Stark et al (US Publication 20060041927 A1, hereinafter Stark).

As for claim 18, Chang discloses a search unit that searches EPG data for broadcast information related to the at least one keyword but does not clearly disclose a search user interface, in an analogous art of EPG content user interface, Stark discloses: wherein the instructions further include the execution of a search graphics user interface (GUI) (Fig. 10, search area 135).
Chang and Stark are in analogous art because they are in the same field of   
endeavor, EPG content user interface and remote control system. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Chang using the teachings of Stark to include presenting the search area. This would provide Chang’s device with enhanced capabilities of providing user with the search function in the user interface.

As for claim 19, Stark discloses: wherein the instructions further include records of searches of the search GUI ([0048], the user can select the “Search History” tab to display information about the previously applied searches).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/HUA LU/
Examiner, Art Unit 2171